Exhibit 10.2

SUMTOTAL SYSTEMS, INC.

2004 EQUITY INCENTIVE PLAN

STOCK UNIT AWARD AGREEMENT

Amended and Restated on February 20, 2008

Unless otherwise defined herein, the terms defined in the 2004 Equity Incentive
Plan (“Plan”) will have the same defined meanings in this Stock Unit Award
Agreement (the “Agreement”).

 

I. NOTICE OF GRANT OF STOCK UNITS

Name:

Address:

You have been granted an award of Stock Units (the “Award”). Each such Stock
Unit is equivalent to one share of the Company’s Common Stock for purposes of
determining the number of Shares subject to this Award. No Shares underlying the
Stock Units will be issued (nor will you have the rights of a stockholder with
respect to the underlying Shares) until the vesting conditions described in this
Agreement are satisfied. Additional terms of this Award are as follows:

 

Grant Number    ________________________ Date of Grant   
________________________ Vesting Schedule    See attached Vesting Appendix
Number of Shares    ________________________

Non-Transferability of Award.

This Award of Stock Units may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during the
lifetime of Participant only by Participant. The terms of the Plan and this
Agreement will be binding upon the executors, administrators, heirs, successors
and assigns of the Participant.

 

II. AGREEMENT

1. Grant of Award. The Company hereby grants to the individual named in the
Notice of Grant of Stock Units (the “Participant”) an award of Stock Units as
set forth in the Notice of Grant of Stock Units, and subject to the terms and
conditions of the Plan, which are incorporated herein by reference.



--------------------------------------------------------------------------------

Stock Unit Agreement

Amended and Restated on February 20, 2008

 

2. No Payment of Purchase Price Necessary. When the Stock Units are settled
after vesting by the issuance of Shares, the par value of the underlying Company
Common Stock will be deemed paid by the Participant for each Share through the
past services rendered by the Participant and such deemed payment will be
subject to any applicable tax withholdings.

3. Company’s Obligation. Each Stock Unit represents the right to receive a Share
after satisfying the applicable vesting conditions set forth in the Notice of
Grant of Stock Units. Unless and until the Stock Units vest, the Participant
will have no right to receive Shares under such Stock Units. Prior to actual
distribution of any Shares pursuant to the vesting of any Stock Units, such
Stock Units will represent an unsecured obligation of the Company, payable (if
at all) only from the general assets of the Company.

4. Vesting Schedule. Subject to Section 5, and to relevant Plan provisions, the
Stock Units awarded by this Agreement will vest according to the vesting
schedule specified in the Notice of Grant of Stock Units.

5. Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant of Stock Units, if the
Participant terminates service as a Service Provider, for any or no reason prior
to vesting, the unvested Stock Units awarded by this Agreement will thereupon be
forfeited at no cost to the Company.

6. Payment after Vesting. Any Stock Units that vest in accordance with this
Agreement will be paid to the Participant (or in the event of the Participant’s
death, to his or her estate) in Shares, subject to the Participant satisfying
the applicable tax withholding obligations set forth in Section 8.

7. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

8. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Common Stock underlying any
vested Stock Unit will be issued unless and until satisfactory arrangements (as
determined by the Administrator) will have been made with respect to the payment
of income and



--------------------------------------------------------------------------------

Stock Unit Agreement

Amended and Restated on February 20, 2008

 

employment taxes which the Company determines must be withheld with respect to
such Shares. The Administrator shall require the tax withholding obligations
under this Agreement to be satisfied by withholding otherwise deliverable Shares
having a Fair Market Value equal to the minimum amount required to be withheld.
No fractional Shares will be withheld or issued pursuant to the grant of Stock
Units and the issuance of Shares hereunder. By accepting this award of Stock
Units, the Participant expressly consents to the withholding of Shares as
provided for in this Section 8. The Company may, instead of withholding in
Shares, in its sole and absolute discretion, permit the Participant to satisfy
such tax withholding obligation, in whole or in part by one or more of the
following: (a) paying cash, (b) permitting the Participant to deliver to the
Company already vested and owned Shares having a Fair Market Value equal to the
amount required to be withheld, or (c) selling a sufficient number of such
Shares otherwise deliverable to Participant through such means as the Company
may determine in its sole discretion (whether through a broker or otherwise)
equal to the amount required to be withheld. All income and other taxes related
to this award of Stock Units are the sole responsibility of the Participant. In
the event the withholding requirements are not satisfied through the withholding
of Shares and the Participant otherwise fails to make satisfactory arrangements
for the payment of any required tax withholding obligations hereunder at the
time any applicable Shares otherwise are scheduled to vest, the Participant will
permanently forfeit such Shares and the Shares will be returned to the Company
at no cost to the Company.

9. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant or Participant’s broker.



--------------------------------------------------------------------------------

Stock Unit Agreement

Amended and Restated on February 20, 2008

 

10. Code Section 409A. Notwithstanding anything in the Plan or this Agreement to
the contrary, if the vesting of the balance, or some lesser portion of the
balance, of the Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A of the Code, as
determined by the Company) and if (x) Participant is a “specified employee”
within the meaning of Section 409A of the Code at the time of such termination
and (y) the payment of such accelerated Stock Units will result in the
imposition of additional tax under Section 409A of the Code if paid to
Participant on or within the six (6) month period following Participant’s
termination, then the payment of such accelerated Stock Units will not be made
until the date six (6) months and one (1) day following the date of
Participant’s termination. It is the intent of this Agreement to comply with the
requirements of Section 409A of the Code so that none of the Stock Units
provided under this Agreement or shares of Stock issuable thereunder will be
subject to the additional tax imposed under Section 409A of the Code, and any
ambiguities herein will be interpreted to so comply.

11. General Provisions.

(a) This Agreement will be governed by the internal substantive laws, but not
the choice of law rules of California. This Agreement, subject to the terms and
conditions of the Plan and the Notice of Grant, represents the entire agreement
between the parties with respect to the purchase of the Shares by the
Participant. Subject to Section 11.1 of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan will prevail. Unless
otherwise defined herein, the terms defined in the Plan will have the same
defined meanings in this Agreement.

(b) Any notice, demand or request required or permitted to be given by either
the Company or the Participant pursuant to the terms of this Agreement will be
in writing and will be deemed given when delivered personally or deposited in
the U.S. mail, First Class with postage prepaid, and addressed to the parties at
the addresses of the parties set forth at the end of this Agreement or such
other address as a party may request by notifying the other in writing.

(c) The rights of the Company under this Agreement will be transferable to any
one or more persons or entities, and all covenants and agreements hereunder will
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of the Participant under this Agreement may
only be assigned with the prior written consent of the Company.

(d) Either party’s failure to enforce any provision of this Agreement will not
in any way be construed as a waiver of any such provision, nor prevent that
party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and will not constitute a
waiver of either party’s right to assert any other legal remedy available to it.



--------------------------------------------------------------------------------

Stock Unit Agreement

Amended and Restated on February 20, 2008

 

(e) The Participant agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.

(f) Participant acknowledges and agrees that the vesting of the Stock Units is
earned only by continuing as a Service Provider at the will of the Company (and
not through the act of being hired or purchasing Shares hereunder). Participant
further acknowledges and agrees that this Agreement, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of continued engagement as a Service
Provider for the vesting period, for any period, or at all, and will not
interfere with the Participant’s right or the Company’s right to terminate the
Participant’s relationship as a Service Provider at any time, with or without
cause.

By Participant’s signature below, Participant represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement. Participant agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.
Participant further agrees to notify the Company upon any change in the
residence indicated in the Notice of Grant of Stock Units.

 

PARTICIPANT     SUMTOTAL SYSTEMS, INC.       By:     Signature            
Title:      Print Name      



--------------------------------------------------------------------------------

VESTING APPENDIX